DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1 recites “the second width value is 0”.  If the portion has a width value of 0, then it does not exist and there is no portion.  Since claim 1 requires that this second portion exists it cannot have a width of 0.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “the second width value is small”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE (US 20170162640).
Regarding claim 1, LEE discloses a display substrate, comprising: 
a base substrate (substrate 110, see fig 12, 110, para 41)\; 
an active layer (semiconductor layer 130, see fig 12, para 41) located on the base substrate; 
a gate metal layer (metal layer 151, 152 and 153, see fig 12, para 46, 48 and 74) located on the active layer, wherein the gate metal layer comprises a gate (left metal portions comprising the gate 151/152, see fig 12, para 46 and 48) and a first lead (right metal portions comprising the storage electrode 153, see fig 12, para 64 and 74), wherein an orthographic projection of the gate on the base substrate (the projection of 151/2 down onto the top surface of 110, see fig 12) and an orthographic projection of the active layer on the base substrate (the projection of 130 onto the top surface of 110, see fig 12) have an overlapping region with each other (130 and 151/2 overlap along a vertical axis, see fig 1), and an orthographic projection the first lead on the base substrate (the projection of 151/3 onto the top surface of 130, see fig 1) and the orthographic projection of the active layer on the base substrate do not overlap each other (the storage electrode 151/3 and the active layer 10 do not overlap along a vertical axis, see fig 12); 
a source-drain metal layer (electrode layer comprising 173, 175 and 191, see fig 12, para 57 and 82) located on the gate metal layer (173, 175 and 191 are at least indirectly on 151/2, see fig 12), wherein the source-drain metal layer comprises a source (fig 12, 173, para 82), a drain (fig 12, 175, para 82) and a second lead (fig 12, 191, para 57), the source and the drain are electrically connected to the active layer (173/175 are electrically connected to 130, see fig 12), and an orthographic projection of the second lead on the base substrate (the projection of 191 onto the top surface of 110, see fig 12) and the orthographic projection of the first lead on the base substrate have an overlapping region with each other (191 and storage electrode 151/3 overlap along a vertical axis, see fig 12); and 
a gate insulation layer (fig 12, 141, para 41) located between the active layer and the gate metal layer (141 is between 130 and 151, see fig 12), wherein the gate insulation layer comprises a first portion (left portion of 141 between 130 and 151/2, see fig 12) and a second portion (right portion of 141 between 120 and 151/3, see fig 12), an orthographic projection of the first portion on the base substrate (the projection of the left portion of 141 onto the top surface of 130, see fig 12) covers and exceeds the orthographic projection of the gate on the base substrate (the left portion of 141 is wider than 152, see fig 12), and an orthographic projection of the second portion on the base substrate covers the orthographic projection of the first lead on the base substrate (the right portion of 141 is wider than 153, see fig 12); 
wherein a part, extending out of the gate, of the first portion (a part of the left portion of 141 which extends to the border of the gate 151/2, see fig 12 and figure I below) has a first width value; at the overlapping region formed by the second lead and the first lead, a part, extending out of the first lead, of the second portion (a part of the right portion of 141 which extends to the border of 153, see fig 12 and figure I below) has a second width value; and the first width value is greater than the second width value (a region of the left portion of 141 can be defined which has a greater width than a region of the right portion of 141, see fig 12 and figure I below).

    PNG
    media_image1.png
    645
    767
    media_image1.png
    Greyscale

Figure I: LEE figure 12 with added annotations.
Regarding claim 2, LEE discloses the display substrate according to claim 1, wherein the second width value is less than or equal to 20% of the first width value a region of the left portion of 141 can be defined which has a 5 times greater width than a region of the right portion of 141, see fig 12 and figure I below).
Regarding claim 3, LEE discloses, as best and the examiner is able to ascertain the claimed invention, the display substrate according to claim 1, wherein the second width value is 0 (a portion of the right part of 141 can be chosen that has a small width, see fig 12 and figure I below).
Regarding claim 4, LEE discloses, as best and the examiner is able to ascertain the claimed invention, the display substrate according to claim 3, wherein an extension direction of the second lead and an extension direction of the first lead are different (the first lead 153 extends in a vertical direction in fig 12 and the second lead 191 extends in a horizontal direction in fig 12); and 
the orthographic projection of the first lead on the base substrate and the orthographic projection of the second portion on the base substrate overlap each other (153 and the right portion of 141 overlap along a vertical axis, see fig 12).
Regarding claim 5, LEE discloses the display substrate according to claim 1, further comprising an interlayer insulation layer (fig 12, 160, para 52) located between the gate metal layer and the source-drain metal layer (a line can be drawn from 153 to 175 that extends through 160, see fig 12); and 
the source and the drain are electrically connected to the active layer through via holes (contact holes 162 and 164, see fig 12, para 53) running through the interlayer insulation layer.
Regarding claim 11, LEE discloses a display panel (the substrate forms a panel, see para 55), comprising the display substrate of claim 1.
Regarding claim 12, LEE discloses a display apparatus (the device is and LED display, see para 39), comprising the display panel of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20170162640) in view of HIRANO (US 20170373098).
Regarding claim 6, LEE discloses a manufacturing method for a display substrate, wherein the display substrate is according to claim 1 (the method as shown in figs 13-17 to produce the device of fig 12), and the manufacturing method comprises: 
forming a pattern of an active layer (forming 130, see fig 13, 130, para 112) on a base substrate (substrate 110, see fig 13, para 112); 
forming an insulation film (forming 141 on 130, see fig 13, para 113) and a gate metal film (forming metal layers 510 and 520, see fig 13, para 115) successively on the pattern of the active layer; 
forming a patterned photoresist layer (photoresist 600, see fig 14, para 116) on the gate metal film;
etching the gate metal film by using the patterned photoresist layer as a shield (etching 520 to form 152 and 153, see fig 15, para 115( to form a pattern of a gate metal layer comprising a gate (Fig 15, 152, para 115 and a first lead (fig 15, 153, para 115); 
dry etching the insulation film by using the patterned photoresist layer as a shield (dry etching 141 using 600 as a mask, see fig 15, para 116) to form a pattern of a gate insulation layer comprising a first portion (left portion of 141, see fig 15, para 116) and a second portion (right portion of 141, see fig 15, para 116), and 
removing the photoresist layer (removing 600, see fig 17, para 119); and forming a pattern of a source-drain metal layer comprising a source (fig 17, 173, para 119), a drain (fig 17, 175, para 119) and a second lead (fig 17, 191, para 119) on the pattern of the gate insulation layer.
LEE fails to explicitly disclose a method comprising forming a patterned photoresist layer by using a semi-exposure photolithography process.
HIRANO discloses a method comprising forming a patterned photoresist layer (fig 29, RM7, para 154) by using a semi-exposure photolithography process (half tone method, see para 154).
LEE and HIRANO are analogous art because they both are directed towards methods of making LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the half-tone etching process of HIRANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the half-tone etching process of HIRANO in order so that part of the resist will be removed and part of it will remain after an ashing process (see HIRANO para 157)
Regarding claim 7, LEE and HIRANO disclose the method according to claim 6.
LEE fails to explicitly disclose a method, wherein the forming the patterned photoresist layer on the gate metal film by using the semi-exposure photolithography process comprises: 
forming a positive photoresist film on the gate metal film; and 
performing exposure and development treatment on the positive photoresist film by using a half-tone mask or a gray-tone mask, wherein in the pattern of the photoresist layer obtained, a part above a gate to be formed has a first thickness, and a part in an overlapping region formed by a first lead and a second lead to be formed has a second thickness, the first thickness being greater than the second thickness.
HIRANO discloses a method, wherein the forming the patterned photoresist layer on the gate metal film by using the semi-exposure photolithography process comprises: 
forming a positive photoresist film (see fig 153) on the gate metal film (RM7 is at least indirectly on 2, see fig 29, para 80); and 
performing exposure and development treatment on the positive photoresist film by using a half-tone mask or a gray-tone mask (half tone method, see para 153), wherein in the pattern of the photoresist layer obtained, a part above a gate to be formed has a first thickness (thickness of RM 7 in the central region, see fig 29, para 154), and a part in an overlapping region formed by a first lead and a second lead to be formed has a second thickness (thickness of RM7 in the right region, see fi g29, para 154), the first thickness being greater than the second thickness (the thickness of the right part of RM7 can be half the thickness of the middle part, see para 154).
LEE and HIRANO are analogous art because they both are directed towards methods of making LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the half-tone etching process of HIRANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the half-tone etching process of HIRANO in order so that part of the resist will be removed and part of it will remain after an ashing process (see HIRANO para 157)
Regarding claim 9, LEE and HIRANO disclose the method according to claim 7.
LEE fails to explicitly disclose a method, wherein the second thickness is less than or equal to half of the first thickness.
HIRANO discloses a method, wherein the second thickness is less than or equal to half of the first thickness (the thickness of the right part of RM7 can be half the thickness of the middle part, see para 154).
LEE and HIRANO are analogous art because they both are directed towards methods of making LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the half-tone etching process of HIRANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the half-tone etching process of HIRANO in order so that part of the resist will be removed and part of it will remain after an ashing process (see HIRANO para 157)
Regarding claim 10, LEE and HIRANO disclose the method according to claim 6.

LEE further discloses a method, wherein before the forming the pattern of the source-drain metal layer comprising the source, the drain and the second lead on the pattern of the gate insulation layer, the method further comprising: 
forming an interlayer insulation layer (fig 17, 160, para 119) with via holes (fig 17, 162 and 164, para 82) on the pattern of the gate insulation layer, so that the source and the drain formed are electrically connected to the active layer through the via holes (173 and 175 are connected to 130 by via holes 162 and 164 through 160, see fig 17).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20170162640) and HIRANO (US 20170373098) in view of CHOI (US 20120104399).
Regarding claim 8, LEE and HIRANO disclose the method according to claim 7.
LEE fails to explicitly disclose a method, wherein the half-tone mask or the gray-tone mask comprises a completely light-transmitting area and a partially light-transmitting area, 
the completely light-transmitting area corresponds to the first thickness in the photoresist layer, and 
the partially light-transmitting area corresponds to the second thickness in the photoresist layer.
CHOI discloses a method, wherein the half-tone mask or the gray-tone mask (fig 1D, 195, para 25) comprises a completely light-transmitting area (fig 1D, TA, para 25) and a partially light-transmitting area (fig 1D, HTA, para 25), 
the completely light-transmitting area corresponds to the first thickness in the photoresist layer (BA corresponds to 181a, see fig 1D-E, para 27), and 
the partially light-transmitting area corresponds to the second thickness in the photoresist layer (HTA corresponds to 181b, see fig 1E, para 27).
LEE and CHOI are analogous art because they both are directed towards methods of making LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the half-tone etching process of HIRANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the half-tone etching process of CHOI in order to form different photoresist regions with different thicknesses (see CHOI para 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811